Citation Nr: 0112906	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from March 1975 to August 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision in 
part of which the regional office (RO) reduced the rating of 
the veteran's hemorrhoids from 10 to zero percent.

The veteran also perfected an appeal of a September 1995 
rating decision in which the RO denied entitlement to service 
connection for a low back disorder with sciatic involvement.  
After remand of the issue by the Board, the RO granted 
service connection for lumbar disc disease at the level of 
the fifth lumbar vertebra with radiculopathy and awarded a 60 
percent rating.


FINDING OF FACT

At the time of the December 1994 rating decision which 
reduced the evaluation for hemorrhoids from 10 percent to 
zero percent, there was evidence of improvement.  



CONCLUSION OF LAW

The criteria have been met for reduction of a 10 percent 
disability evaluation for hemorrhoids.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.344; Part 4, Diagnostic Code 
7336 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

Our review reflects that a VA examination was conducted.  The 
appellant was provided a personal hearing.  The possibility 
of additional evidence was explored at the hearing and VA 
attempted to obtain that evidence.  Prior of the return of 
the case to the Board, the appellant was again informed that 
she could submit additional evidence.  The Remand informed 
her of the right to submit evidence.  Our duties to assist 
and notify have been met.

The appellant was in receipt of a 10 percent evaluation for 
hemorrhoids since August 1988, except, during a period of 
hospitalization and convalescence in 1991, during which 
period the rating was 100 percent pursuant to 38 C.F.R. 
§ 4.30.  The evaluation was reduced to 0 percent effective 
August 1994.  This case is subject to the requirements set 
forth at 38 C.F.R. § 3.344 (2000).

There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that several general regulations are 
applicable to all rating reduction cases, regardless of 
whether the rating at issue has been in effect for five or 
more years.  Brown v. Brown, 5 Vet. App. 413 (1993). The 
Court has interpreted the provisions of 38 C.F.R. § 4.13 
(2000) to require that in any evaluation reduction case, it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 
(2000) provide that in any evaluation-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  The provisions of 38 C.F.R. § 3.344(c) 
(2000) also establish that there must be improvement before 
an evaluation is reduced.  The Court has restored evaluations 
when VA has failed to consider whether there is improvement.

The Board notes that the RO apparently determined that the 
appellant was not entitled to a predetermination notice 
because the proposed reduction would not affect her combined 
disability evaluation.  Although there appears to be some 
support for this basic determination in 38 C.F.R. §§ 
3.103(2), 3.105 (2000), the fact that due process in the form 
of a predetermination notice may not be applicable in a 
particular case, is not support for failure to comply with 
the provisions of 38 C.F.R. § 3.344.

When service connection for hemorrhoids was granted in 1989 
and the 10 percent evaluation assigned, a VA proctology 
examination showed exterior hemorrhoid tags and large 
internal hemorrhoids, some of which were bleeding.  The 
veteran had reported that the hemorrhoids were easily 
reducible and relieved with suppositories.

Anoscopy in March 1991 showed three internal hemorrhoids.  
Later in March 1991, the veteran underwent 
hemorrhoidectomies.  She was awarded a 100 percent rating 
pursuant to 38 C.F.R. § 4.30 through April 1991.  Thereafter 
the rating was again 10 percent.  In an October 1992 rating 
decision, the 10 percent evaluation was confirmed and 
continued.  The evidence considered at that time included a 
report of a June 1992 VA examination.  The veteran had 
current complaints of constant bleeding hemorrhoids and 
constipation.  Anoscopy revealed four hemorrhoids, which were 
tender and erythematous.  Specific findings included 
bleeding.  

In the December 1994 rating decision that reduced the 
evaluation, a rating specialist found that the current 
evidence of record did not demonstrate that the veteran had 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue with evidence of frequent recurrences 
commensurate with a 10 percent evaluation.  The evidence 
considered by the rating specialist included a report of an 
August 1994 VA examination.  The examiner noted the veteran's 
history of bleeding hemorrhoids and hemorrhoidectomy.  On 
examination, the veteran had minimal but multiple external 
skin tags.  On digital examination, there was good sphincter 
tone.  There were no palpable masses.  Anoscopy showed no 
lesions.  

The veteran testified in July 1996 that she continued to have 
hemorrhoidal bleeding, although not as frequently as in the 
past.  She testified before the undersigned Member of the 
Board in February 1998 that she had anal bleeding from 
hemorrhoids at least six or seven times per year.

The Board finds that the December 1994 rating decision 
complies with regulations.  The Court has clearly established 
that the regulations regarding reduction in evaluations must 
be followed.  In the December 1994 rating decision, the RO 
did established improvement in the appellant's hemorrhoids.  
The prior rating decision was based on the presence of four 
hemorrhoids which had been described as tender and 
erythematous.  When the decision was made to reduce, a VA 
examination disclosed mere tags, without evidence of current 
lesions.  The recent examination report reflected that there 
had been an internal and external examination.  This 
examination was full and complete.  The examination clearly 
established improvement since the last rating decision and 
such improvement warranted reduction.  Based on the nature of 
the condition, the improvement was under the ordinary 
conditions of life.

In reaching the determination, the Board considered the 
veteran's testimony and explored the possibility of 
additional evidence.  VA attempted to obtain that evidence, 
and informed the veteran to submit the evidence herself.  
However, despite our attempts, the veteran did not submit 
additional material evidence.  In essence, we invited her to 
submit evidence that there had not been improvement.  We 
conclude that the medical evidence is more probative of the 
degree of impairment than her own lay statement.  The 
evidence of record clearly warrants the conclusion that there 
has been sustained improvement and that reduction is 
warranted.  


ORDER

The 10 percent evaluation for hemorrhoids is not restored.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

